DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Claims 13-16 have been cancelled by the applicants.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapp (US 2811409) in view of Romano (US 3111368) and Najour (US 6379136).
	In regards to claim 1, Clapp teaches of a spinning apparatus comprising: 
a spinning cabinet (24 cell chamber; spinning chamber) extending in a vertical direction (see Fig. 1); 
a spinneret (18) including a plurality of spinneret holes (see the plurality of filaments 19 formed), the spinneret being disposed on an upper end side of the spinning cabinet and configured to extrude a spinning dope from the plurality of spinneret holes into an interior space of the spinning cabinet (see Fig. 1); 
a first gas supply path (35 pipe) connected to the spinning cabinet, allowing the first gas to come into contact with the spinning dope extruded from the plurality of spinneret holes; 
see pipes 31, 32, and 26, 27) connected to the spinning cabinet and configured to supply a second gas having a higher temperature than that of the first gas from below the spinneret to the interior space, allowing the second gas to come into contact with the spinning dope extruded from the plurality of spinneret holes.
(Here in Clapp, see Fig. 1, see the temperature ranges, with the first gas supply path being from 150-400C, while the subsequent gas supply paths being from 150-300C and 250-400C, thus, the with the claimed ranges, the later gas supply paths can be at a higher temperature than that of the first gas from below the spinneret to the interior space, allowing the second gas to come into contact with the spinning dope extruded from the plurality of spinneret holes.)

Clapp does not specifically teach of: first gas supply path “configured to supply a first gas from above the spinneret to the interior space” and “a supply amount of the first gas per unit time being less than a supply amount of the second gas per unit time.”
In regards to the supplying a first gas from above the spinneret, Romano of a spinning chamber that teaches of a gas supply (inlet 14), that is supplied from above the spinneret (spinneret assembly 10, with orifices that form filaments 1), particularly along the longitudinal direction, see Fig. 1 of Romano, a second gas supply is provided further below in the chamber as a counter current, see 18, while a gas outlet is provided in between, see at 20.  The arrangement from above provides a more uniform flow upon the filaments of the spinneret, see Col. 1, lines 20-35.

	In regards to the different supply amount, see in the spinning cabinet taught by Najour having spinnerets 4a, 4c, 6a, 6c in producing filaments 110a, 110b with teaching of different individual manifold zones 24a, 24b, 24c, and 25a, 25b, 25c, that teaches of a fluid system with individually controllable volume and temperature, with each stream having different temperatures from 20-200 F and with different velocities from 30-1000 meters per minute, that can be changed depending upon the process requirements of the different materials, see Col. 10, line 60 to Col. 11, line 21, and the feature allows for compensation of different material features.  The structure and process of Najour is capable of operating at different unit gas per time including those of the first gas supply being less than the second gas supply, the concept is known in the spinning arts in compensating to the different materials.
It would have been obvious for one of ordinary skill in the art to modify the gas supply of Clapp in view of Romano with the different controlled supply amount of the respective gas supply as taught by Najour including the first gas supply having a lesser flow to the second gas supply as providing compensation for the material being processed in the spinning chamber, this is also seen as combining prior art elements according to known methods to yield predictable results.

In regard to claim 2 (dependent upon claim 1), Clapp further teaches of: a third gas supply path (see 26, 27) connected to the spinning cabinet (24), below a position at which the second gas (31, 32) is supplied to the spinning cabinet, and configured to supply a third gas to the interior space, allowing the third gas to come into contact with the spinning dope extruded from the plurality of spinneret holes (see Fig. 1).  

In regards to claim 3 (dependent upon claim 2), Clapp further teaches of: the spinning cabinet includes a gas discharge port (outlet 28, 29) configured to discharge a gas from the interior space to outside the spinning cabinet (see Fig. 1), and the gas discharge port is disposed between the position at which the second gas is supplied (31, 32) to the spinning cabinet and a position at which the third gas is supplied (26, 27) to the spinning cabinet.  

In regards to claim 4 (dependent upon claim 1), wherein the first gas supply path is disposed so as to be capable of supplying the first gas in a longitudinal direction of the spinning cabinet, from above the spinneret toward below the spinneret.  
(This claim is interpreted that the first gas is supplied at a position above the spinneret and the flow of the gas is in a direction towards to below the spinneret within the spinning cabinet.)
See teaching by Romano as shown above, in Romano, see Fig. 1, gas inlet 14 being the first gas supply path in relation to the spinneret 10 below.

In regards to claim 5, Clapp teaches of a spinning method (see teachings of the structure as set forth to claim 1 above) comprising: 
extruding a spinning dope from a plurality of spinneret holes of a spinneret (18, the spinneret of Clapp having plurality of holes in order to form the filaments) positioned at an upper end side of a spinning cabinet (spinning chamber, cell chamber 24), into an interior space of the spinning cabinet which extends in a vertical direction (see Fig. 1); 
supplying a first gas (see pipe 35) to the interior space, allowing the first gas to come into contact with the spinning dope passing through the plurality of spinneret holes; 
and supplying a second gas (31, 32) having a higher temperature than that of the first gas from below the spinneret to the interior space, allowing the second gas to come into contact with the spinning dope extruded from the plurality of spinneret holes.
(Here in Clapp, see Fig. 1, see the temperature ranges, with the first gas supply path being from 150-400C, while the subsequent gas supply paths being from 150-300C and 250-400C, thus, the with the claimed ranges, the later gas supply paths can be at a higher temperature than tahat of the first gas from below the spinneret to the interior space, allowing the second gas to come into contact with the spinning dope extruded from the plurality of spinneret holes.)

Clapp fails to teach of: “supplying a first gas from above the spinneret” and “a supply amount of the first gas per unit time being less than a supply amount of the second gas per unit time.”
In regards to the supplying a first gas from above the spinneret, Romano of a spinning chamber that teaches of a gas supply (inlet 14), that is supplied from above the spinneret (spinneret assembly 10, with orifices that form filaments 1), particularly along the longitudinal direction, see Fig. 1 of Romano, a second gas supply is provided further below in the chamber as a counter current, see 18, while a gas outlet is provided in between, see at 20.  The arrangement from above provides a more uniform flow upon the filaments of the spinneret, see Col. 1, lines 20-35.
It would have been obvious for one of ordinary skill in the art to modify the gas supply of Clapp with the arrangement taught by Romano as a known arrangement in providing a gas flow to the filaments at the spinneret with a more uniform flow, see above of Romano, Col. 1, lines 20-35, as this is combining prior art elements according to known methods to yield predictable results.
	In regards to the different supply amount (this is also interpreted as the gas flow rate provided into the spinning cabinet), see in the spinning cabinet taught by Najour having spinnerets 4a, 4c, 6a, 6c in producing filaments 110a, 110b with teaching of different individual manifold zones 24a, 24b, 24c, and 25a, 25b, 25c, that teaches of a fluid system with individually controllable volume and temperature, with each stream having different temperatures from 20-200 F and with different velocities from 30-1000 meters per minute, that can be changed depending upon the process requirements of the different materials, see Col. 10, line 60 to Col. 11, line 21, and the feature allows for compensation of different material features.  The structure and process of Najour is capable of operating at different unit gas per time including those of the first gas supply being less than the second gas supply, the concept is known in the spinning arts in compensating to the different materials.
It would have been obvious for one of ordinary skill in the art to modify the gas supply of Clapp in view of Romano with the different controlled supply amount of the respective gas supply as taught by Najour including the first gas supply having a lesser flow to the second gas supply as providing compensation for the material being processed in the spinning chamber, this is also seen as combining prior art elements according to known methods to yield predictable results.


In regards to claim 6 (dependent upon claim 5), see Clapp teaching of further comprising: supplying a third gas (see 26, 27) to the interior space below a position at which the second gas is supplied to the spinning cabinet (see Fig. 1), allowing the third gas to come into contact with the spinning dope extruded from the plurality of spinneret holes.  

In regards to claim 7 (dependent upon claim 6), see Clapp of wherein discharging a gas from the interior space to outside the spinning cabinet (see outlet a 28, 29), at a position vertically between the position at which the second gas is supplied (31, 32) to the spinning cabinet and a position at which the third gas is supplied (26, 27) to the spinning cabinet.  

In regards to claim 8 (dependent upon claim 5), wherein the first gas is supplied from above the spinneret toward below the spinneret.  
This claim is interpreted that the first gas is supplied at a position above the spinneret and the flow of the gas is in a direction towards to below the spinneret within the spinning cabinet.)
See teaching by Romano as shown above, in Romano, see Fig. 1, gas inlet 14 being the first gas supply path in relation to the spinneret 10 below.

In regards to claim 9, Clapp teaches of a spinning method (again, see teaching of the structure in claim 1 above, and also see teaching of the method as seen in claim 5 above) comprising: 
extruding a spinning dope from a plurality of spinneret holes of a spinneret (see 18, that would form the filaments) into an interior space of a spinning cabinet (cell chamber, spinning chamber 24); 
supplying a first gas at a first temperature (see 35), into the interior space of the spinning cabinet, into contact with the spinning dope passing through the plurality of spinneret holes (see Fig. 1); 
and supplying a second gas at a second temperature (see 31, 32) into the interior space at a second supply location below the spinneret (see Fig. 1), into contact with the spinning dope extruded from the plurality of spinneret holes, the second temperature being higher than the first temperature. 
(Here in Clapp, see the temperature ranges, with the first gas supply path being from 150-400C, while the subsequent gas supply paths being from 150-300C and 250-400C, thus, the with the claimed ranges, the later gas supply paths can be at a higher temperature than tahat of the first gas from below the spinneret to the interior space, allowing the second gas to come into contact with the spinning dope extruded from the plurality of spinneret holes.)

Clapp does not specifically teach of the first gas supply being at a gas supply rate less than the second gas supply rate, and of the first gas supply being from a first supply position above the spinneret.
In regards to the supplying a first gas from above the spinneret, Romano of a spinning chamber that teaches of a gas supply (inlet 14), that is supplied from above the spinneret (spinneret assembly 10, with orifices that form filaments 1), particularly along the longitudinal direction, see Fig. 1 of Romano, a second gas supply is provided further below in the chamber as a counter current, see 18, while a gas outlet is provided in between, see at 20.  The arrangement from above provides a more uniform flow upon the filaments of the spinneret, see Col. 1, lines 20-35.
It would have been obvious for one of ordinary skill in the art to modify the gas supply of Clapp with the arrangement taught by Romano as a known arrangement in providing a gas flow to the filaments at the spinneret with a more uniform flow, see above of Romano, Col. 1, lines 20-35, as this is combining prior art elements according to known methods to yield predictable results.
	In regards to the different gas supply rate amount (this is also interpreted as the gas flow rate into the spinning cabinet), see in the spinning cabinet taught by Najour having spinnerets 4a, 4c, 6a, 6c in producing filaments 110a, 110b with teaching of different individual manifold zones 24a, 24b, 24c, and 25a, 25b, 25c, that teaches of a fluid system with individually controllable volume and temperature, with each stream having different temperatures from 20-200 F and with different velocities from 30-1000 meters per minute, that can be changed depending upon the process requirements of the different materials, see Col. 10, line 60 to Col. 11, line 21, and the feature allows for compensation of different material features.  The structure and process of Najour is capable of operating at different unit gas per time including those of the first gas supply being less than the second gas supply, the concept is known in the spinning arts in compensating to the different materials.
It would have been obvious for one of ordinary skill in the art to modify the gas supply of Clapp in view of Romano with the different controlled supply amount of the respective gas supply as taught by Najour including the first gas supply having a lesser flow to the second gas supply as providing compensation for the material being processed in the spinning chamber, this is also seen as combining prior art elements according to known methods to yield predictable results.

In regards to claim 10 (dependent upon claim 9), Clapp further teaches of supplying a third gas into the interior space from a third supply location (see 26, 27), below the second supply location (31, 32), and into contact with the spinning dope extruded from the plurality of spinneret holes (see Fig. 1).  

In regards to claim 11 (dependent upon claim 10), Clapp (see Fig. 1) further teaches of discharging a gas from the interior space to outside the spinning cabinet at a 

In regards to claim 12 (dependent upon claim 9), wherein the first gas is supplied from above the spinneret toward below the spinneret.
(This claim is interpreted that the first gas is supplied at a position above the spinneret and the flow of the gas is in a direction towards to below the spinneret within the spinning cabinet.)
See teaching by Romano as shown above, in Romano, see Fig. 1, gas inlet 14 being the first gas supply path in relation to the spinneret 10 below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, see in particular of the following references:
Schafer (US 6103158) teaches of a spinning cabinet 13 with a first gas flow 11 and second gas supply (from ambient air at bottom).
Schafer (US 2001/0015508) teaches of spinning cabinet 8 with first gas flow zone 4, second gas zone 37 and outlet 30 that is located in between, see Fig. 1.
Katou (US 5173310) teaches spinning cabinet, see Figs. 1 and 2, with two different gas supply flow zones.
Hisada (US 2007/0284776) teaches of two different gas zones near spinneret, see Fig. 1.
Cuculo (US 4909976) teaches of spinneret followed by a cooling chamber and then heating chamber.
Bruton (US 3489832) teaches of spinning cabinet 2 with first gas inlet 6 followed by exhaust area 10, and second inlet for ambient air at bottom, see area 12 of Fig.
Smith (US 3094374) teaches spinneret 10 with gas supply 14 that is above the spinneret, and second gas inlet 18 that is below, and outlet located between the gas supplies at 20, see Fig. 1.
Smith (US 2838364) teaches cabinet 11 with first gas supply 24 located above the spinneret, a second gas supply 23 located below the spinneret, and gas outlet 26 located between the gas supplies, see Fig. 1.
Keen (US 3062611) teaches of spinning cabinet 2 with spinneret 7, first gas supply 4, a subsequent second gas supply 3 located below, and gas outlet 6 located in between the supplies.
Geus (US 5766646) teaches of spinning cabinet 4 with first gas zone 7 and second gas inlet 15.
Jarret (US 3080611) teaches of curing gas at first and second locations, 24, 26 and curing gas outlet 28 in a spinning cabinet, Fig. 1.
Taylor teaches a spinning apparatus in vertical with different gas inlets 20, 50, see Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744